t c memo united_states tax_court del commercial properties inc petitioner v commissioner of internal revenue respondent docket no filed date val j albright for petitioner george eb gasper for respondent memorandum findings_of_fact and opinion swift judge for through respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6656 s big_number s big_number sec_582 big_number big_number big_number big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether under sec_894 sec_1441 and sec_1442 and under a treaty between the united_states and canada interest_paid by petitioner is subject_to_withholding tax and whether petitioner is liable for additions to tax for failure to timely file withholding_tax returns and for failure to make deposit of withholding taxes findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner’s principal_place_of_business was located in ontario canada petitioner del commercial was incorporated in the state of illinois del commercial invested in and owned industrial real_property located in the united_states and leased the property to tenants in del commercial participated in a series of related and essentially simultaneous financial transactions with a number of its affiliated foreign_corporations as set forth in the - - chart below del commercial was a fourth-tier subsidiary of the affiliated_group_of_corporations for each of the affiliated corporations reflected in the chart below we indicate the name of the corporation and in parentheses the place of incorporation unless qualified in the footnote to the chart each arrow reflects 100-percent ownership and voting control of each lower level corporation dl shekels holdings ltd canada c a rayel construction ael ventures tridel corp ltd canada canada canada x v's delcom financial delcom properties ltd canada inc canada delcom holdings ltd canada la habra developments delcom cayman ltd ltd canada cayman islands l vv y canamer corp of colorado delcom antilles n v united_states netherlands antilles t t y vy del commercial properties inc del investments netherlands united_states petitioner b v netherlands with regard to delcom properties inc rayel construction ltd and tridel corp the evidence suggests the possibility of some minority ownership for and subsequent years rayel construction ltd owned percent of la habra developments ltd and delcom holdings ltd owned the remaining percent q4e- tridel corp tridel provided overall management and planning for all of the affiliated corporations in del commercial needed funds to refinance and to make improvements to some of its real_property located in the united_states in order to obtain the necessary funds officers of tridel acting on advice of an accounting firm initiated and planned the following essentially simultaneous transactions on date the royal bank of canada royal bank an independent canadian commercial bank lent dollar_figure million’ to delcom financial ltd delcom financial at an interest rate based on a specified bank prime interest rate plus one-half percent per annum payable in approximately equal quarterly installments due in full on date royal bank loan on date delcom financial purportedly made an unsecured loan to delcom holdings ltd delcom holdings in the principal_amount of dollar_figure million at the same bank prime interest rate plus five-eights percent per annum delcom holdings issued a promissory note to delcom financial in exchange for the purported loan on date delcom holdings purportedly contributed dollar_figure million to delcom cayman ltd delcom cayman in exchange for common shares of stock in delcom cayman delcom cayman then purportedly contributed dollar_figure million to delcom antilles n v all references to dollars are to u s dollars - delcom antilles in exchange for common shares of stock in delcom antilles and delcom antilles purportedly contributed dollar_figure million to del investments netherlands b v del netherlands in exchange for common shares of stock in del netherlands del netherlands also executed a written guaranty that guaranteed repayment of the dollar_figure million royal bank loan del netherlands maintained a small office in barbados with one part-time officer who did not have any substantive duties or responsibilities other than a few purported loans to members of the affiliated_group_of_corporations del netherlands conducted minimal business activity and had negligible assets and consequently had no independent credit standing outside the affiliated_group_of_corporations on date as an integral part of and dependent upon the above transactions that occurred on date del netherlands purportedly lent dollar_figure million to del commercial this purported loan was reflected by a demand promissory note of del commercial in favor of del netherlands with stated_interest at a specified bank prime interest rate plu sec_1 percent per annum payable in quarterly installments and due in full on date as part of this transaction a security_agreement and a del commercial’s promissory note indicates that some interest was to be paid monthly - - general assignment of rents were entered into between del commercial and del netherlands also as security for the dollar_figure million royal bank loan del commercial executed a document labeled undertaking which reflected del commercial’s obligation to allow royal bank to place a mortgage on del commercial’s real_property located in the united_states and it required del commercial to provide to royal bank annual financial statements to insure its real_property to assign the insurance policies to royal bank to defer paying dividends to shareholders and to pay to royal bank on the dollar_figure million royal bank loan proceeds from sale of any of del commercial’s real_property on date del commercial began making payments on the dollar_figure million loan del commercial purportedly had received from del netherlands in each year from to del commercial made the following total payments on the dollar_figure million loan it had received year principal interest total payments s big_number s big_number s big_number big_number big_number big_number big_number big_number big_number del commercial and del netherlands recorded the loan payments on their respective books_and_records as having been made by del commercial to del netherlands for through date del netherlands transferred the funds received from del commercial either to delcom holdings or to delcom financial the funds were used to pay principal and interest owed on the dollar_figure million royal bank loan in july of because of concern of royal bank over payments due on its dollar_figure million loan del commercial began to make the loan payments due on the loan it had purportedly received from del netherlands directly to delcom financial bypassing del netherlands and delcom holdings and delcom financial then forwarded funds to royal bank in payment on the royal bank loan on del commercial’s books_and_records those loan payments were still recorded as having been made to del netherlands on date delcom financial and royal bank amended the terms of the original dollar_figure million royal bank loan the amendment among other things increased the interest rate charged on the loan by percent also under the amended loan agreement tridel added its guaranty on the royal bank loan for through del commercial did not file u s federal withholding_tax returns with respect to the interest payments in issue on audit respondent determined that the substance of the dollar_figure million loan to del commercial reflected a loan not from del netherlands but from delcom financial and therefore that the --- - interest payments del commercial made on the loan should be treated as having been made by del commercial to delcom financial and as subject_to_withholding tax opinion under sec_881 foreign_corporations which receive interest_income from u s payors that is not effectively connected with conduct_of_a_trade_or_business within the united_states are liable for a tax of percent of the interest received u s taxpayers who pay the interest to the foreign_corporations generally are required to withhold the 30-percent tax from interest payments made to the foreign_corporations see sec_1441 and sec_1442 u s taxpayers who are required to withhold the 30-percent tax and who fail to do so become personally liable for the withholding_tax see sec_1461 under sec_894 u s treaty provisions may modify the internal_revenue_code including the withholding_tax provisions for the years at issue under a treaty between the united_states and canada u s -canada treaty interest payments made by u s taxpayers to canadian corporations are subject_to tax at a rate not exceeding percent if the canadian corporations are the beneficial recipients and owners of the interest_income see convention on taxes on income and capital date u s - can art xi t 1i a s no --- - also under a treaty between the united_states and the netherlands u s -netherlands treaty interest payments made by u s taxpayers to netherlands corporations are exempt from tax by the united_states see supplementary convention on taxes on income and other taxes date u s -neth art vi u s t u s tax laws and treaties however do not recognize as valid for tax purposes sham transactions or transactions that have no economic_substance see 293_us_465 336_f2d_809 5th cir even legitimate corporations may engage in sham transactions see 364_us_361 also under various applications of the step-transaction doctrine a series of formally separate steps may be collapsed and treated as a single transaction see 88_tc_1415 a series of steps may be collapsed and treated as one if at the time the first step was entered into there was a binding commitment to undertake the later step binding-commitment test if separate steps constitute prearranged parts of a single transaction intended to reach an end result end-result_test or if separate steps are so interdependent that the legal relations created by one step would -- - have been fruitless without a completion of the series of steps mutual-interdependence test see id pincite0 custom chrome inc v commissioner tcmemo_1998_317 on appeal 9th cir date we have applied the step-transaction doctrine to disregard the use of intermediaries and conduits for federal tax purposes see 85_tc_397 d’angelo associates inc v commissioner t c gaw v commissioner tcmemo_1995_531 affd without published opinion 111_f3d_962 d c cir back-to-back loans similar to those involved herein between u s_corporations and related foreign_corporations and between the foreign_corporations and their indirect foreign parent corporations have been held to represent mere conduits for the passage of interest payments and in such situations we have imposed withholding_tax liability on the u s corporate payors see 56_tc_925 respondent argues that in substance the interest payments in issue made by del commercial were paid to delcom financial a canadian taxpayer with regard to the dollar_figure million royal bank loan and therefore that del commercial under the u s -canada treaty is liable for a 15-percent withholding_tax on the interest payments del commercial argues that the interest payments were made to del netherlands a netherlands corporation and therefore that under the u s -netherlands treaty the interest payments are exempt from u s withholding_tax regardless of which theory is used under the step-transaction doctrine the facts in this case result in the same conclusion the facts reflect a step transaction created simply to bypass u s withholding_tax del netherlands had minimal assets and del netherlands had only transitory possession of and no control_over the dollar_figure million loan proceeds as the proceeds were passed from delcom financial to del commercial apart from the purported dollar_figure million loan to del commercial del netherlands engaged in minimal business activity and the barbados branch of del netherlands had no officer with any substantive duties or responsibilities royal bank the independent third-party lender which ultimately provided the dollar_figure million exacted guaranties from del commercial and mortgages or deeds of trust on del commercial’s u s real_property establishing the link between the loan payments del commercial made and the royal bank loan del netherlands passed on the loan payments received from del commercial to its affiliated canadian corporations in order to service the dollar_figure million royal bank loan after july of del commercial bypassed del netherlands completely and made the loan payments directly to delcom financial del netherlands acted as a mere shell or conduit with respect to the interest payments del commercial made in substance del commercial received the dollar_figure million loan from delcom financial and made the loan payments to delcom financial a canadian corporation del commercial therefore is liable for the withholding taxes determined by respondent 105_tc_341 affd 115_f3d_506 7th cir on which del commercial relies is distinguishable that case involved a loan to a u s_corporation from a foreign_subsidiary corporation using funds obtained from unrelated parties on the eurobond market in the transaction at issue in the instant case the participation of del netherlands had no purpose other than avoidance of withholding_tax even the interest-rate spread that del netherlands was to earn was eliminated in when the interest rate of the royal bank loan was increased to percent northern ind pub serv co provides no support for del commercial under sec_6651 an addition_to_tax is imposed for failure_to_file a tax_return and under sec_6656 an addition_to_tax is imposed for failure to timely deposit a tax due ina government depository unless it is shown that such failures were attributable to reasonable_cause and not to willful neglect del commercial has not presented any credible argument that the failure_to_file and the failure to timely deposit withholding taxes due on interest_paid on the dollar_figure million loan were attributable to reasonable_cause respondent’s determinations of the additions to tax are sustained to reflect the foregoing decision will be entered under rule
